DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keiichi et al. (JP 2007 060429 A).

Claim 1,
Keiichi teaches an acoustic processing method comprising: extracting a feature amount from a first audio signal representing sound collected by a microphone ([Fig. 1] [0036-0044] near end microphone 1; ambient-noise level estimation means 3 extracts, as feature amount, ambient-noise level from an audio/voice (in which echo has been removed by echo canceller EC1) representing sound collected by the near end microphone 1); 
([Fig. 1] [0036-0044] sound-volume correction means 4 and far end side audio/voice area detection means 5 receive an answering signal (the output of speaker 2) from a far end side); 
determining a gain of the second audio signal based on the extracted feature amount ([Fig. 1] [0036-0044] sound-volume corrected-amount adjustment means 6 determines a sound-volume corrected amount (amplification degree) to be applied (by sound volume correction means 4) to the answering signal from the far end side based on the extracted ambient-noise level); and 
adjusting the second audio signal based on the determined gain of the second audio signal ([Fig. 1] [0036-0044] sound-volume correction means 4 amplifies the answering signal from the far end side by the sound-volume corrected amount (amplification degree)).

Clam 2,
Keiichi further teaches the acoustic processing method according to claim 1, further comprising: extracting a voice feature amount from the first audio signal; and wherein the determining determines the gain of the second audio signal based on the extracted voice feature ([Fig. 1] 0036-0044] voice feature amount represented by a near end side voice detection flag SDF1 respectively extracted by ambient-noise level estimation means 3).

Claim 3,
Keiichi further teaches the acoustic processing method according to claim 1, further comprising: extracting a noise feature amount from the first audio signal, wherein the determining determines the gain of the second audio signal based on the extracted feature amount and the extracted noise feature amount ([Figs. 1-2] [0036-0044] sound-volume correction-amount adjustment means 6 determines a sound-volume corrected amount (amplification degree) to be applied (by the sound-volume correction means 4) to answering signal from the far end side based on the ambient-noise level (representing a noise feature amount extracted by ambient-noise level estimation means 3).

Claim 4,
Keiichi further teaches the acoustic processing method according to claim 3, wherein the noise feature amount includes a noise level of the first audio signal ([Figs. 1-2] [0036-0044] ambient-noise level).

Claim 5,
Keiichi further teaches the acoustic processing method according to claim 1, further comprising: removing an echo element from the first audio signal using an echo canceller, wherein the extracting of the feature amount extracts the feature amount from the first audio signal in which the echo element has been removed ([Fig. 1] [0036-0037] [0036-0044] ambient-noise level estimation means 3 extracts, as feature amount, ambient-noise level from an audio/voice (in which echo has been removed by echo canceller EC1) representing sound collected by the near end microphone 1).

Claim 6,
Keiichi further teaches the acoustic processing method according to claim 3, further comprising: removing an echo element from the first audio signal using an echo canceller, wherein the extracting of the noise feature amount extracts the noise feature amount from the first audio signal in which the echo element has been removed ([Fig. 1] [0036-0037] [0036-0044] ambient-noise level estimation means 3 extracts, as feature amount, ambient-noise level from an audio/voice (in which echo has been removed by echo canceller EC1) representing sound collected by the near end microphone 1).


Keiichi further teaches the acoustic processing method according to claim 1, wherein the feature amount includes power level ([Figs. 1-2] [0036-0044] a short-time average value Ps of the instantaneous power of the near-end side signal).

Claim 8,
Keiichi further teaches the acoustic processing method according to claim 1, wherein the determining distinguishes a voice section from the first audio signal and determines the gain of the second audio signal from the distinguished voice section ([Figs. 1-2] [0038-0041] near end side audio/voice area detecting part 32 determines that a near end side audio/voice area detection flag SDF1 to set to 1 upon detecting an audio/voice area from the audio/voice signal (echo canceller EC1) output from subtractor 8 and transmitted to the far end side; SDF1 is being interpreted as the distinguished voice).

Claim 9,
Keiichi further teaches the acoustic processing method according to claim 1, further comprising outputting the adjusted second audio signal to a speaker ([Fig. 1] [0036] sound-volume correction means 4 outputs adjusted/amplified answering signal to speaker 2).

Claim 10,
Keiichi teaches an acoustic processing method comprising: obtaining a noise level from a first audio signal representing sound collected by a microphone ([Fig. 1] [0036-0044] audio/voice processing device; obtaining, by ambient-noise level estimation means 3, an ambient-noise level from an audio/voice signal, in which echo has been removed by echo canceller EC1, representing sound collected by a near-end microphone 1); 
receiving a second audio signal from a different device on a far-end side ([Fig. 1] [0036-0044] receiving, as input of sound-volume correction means 4 and far end side audio/voice area detection means 5, respectively, an answering signal, to be output by speaker 2, from far end side); 
determining a gain of the second audio signal based on a stored predetermined noise level and the obtained noise level ([Fig. 1] [0036-0044] determining, by sound-volume corrected-amount adjustment means 6, a sound-volume corrected amount (amplification degree) to be applied (by sound volume correction means 4) to the answering signal from the far end side based on predetermined reference values XL1-XL4 (with which the obtained ambient-noise level is compared) and obtained ambient-noise level); and 
adjusting the second audio signal based on the determined gain of the second audio signal ([Fig. 1] [0036-0044] amplifying, by sound-volume correction means 4, the answering signal from the far end side by sound volume corrected amount (amplification degree)).

Claim 11,
Keiichi further teaches the acoustic processing method according to claim 10, further comprising: storing the obtained noise level, wherein: the obtaining obtains a current noise level of the first audio signal; and the determining determines the gain of the second audio signal based on the stored noise level and the obtained current noise level ([Fig. 1] [0040-0042] storing most-recent noise level as Pn(n-1) and obtaining current noise level Pn(n) based on Pn(n-1); determining, by sound-volume corrected-amount adjustment means 6, a sound-volume corrected amount (amplification degree) based on the stored noise level Pn(n-1) and based on the current noise level Pn(n)).


The acoustic processing method according to claim 10, further comprising: removing an echo element from the first audio signal, wherein the obtaining obtains the noise level from the first audio signal in which the echo element has been removed. (Claim 13 contains subject matter similar to claims 5-6, and thus is rejected under similar rationale)

Claim 14,
An acoustic device comprising: a microphone; at least one memory storing a predetermined noise level and instructions; a processor that implements the instructions and executes a plurality of tasks including: a noise level obtaining task that obtains a noise level from a first audio signal representing sound collected by the microphone; an audio signal receiving task that receives a second audio signal from a different device on a far-end side; a gain determining task that determines a gain of the second audio signal based on the stored predetermined noise level and the obtained noise level; and a level adjusting task that adjusts the second audio signal based on the determined gain of the second audio signal. (Claim 14 contains subject matter similar to claim 10, and thus is rejected under similar rationale)

Claim 15,
The acoustic device according to claim 14, wherein: the plurality of tasks include a storing task that stores the obtained noise level in the at least one memory, the noise level obtaining task obtains a current noise level from the first audio signal, and the gain determining task determines the gain of the second audio signal based on the stored noise level and the obtained current noise level. (Claim 15 contains subject matter similar to claim 11, and thus is rejected under similar rationale)


The acoustic device according to claim 14, wherein: the plurality of tasks include an echo cancelling task that removes an echo element from the first audio signal; and the noise level obtaining task obtains the noise level from the first audio signal in which the echo element has been removed by the echo cancelling task. (Claim 17 contains subject matter similar to claim 13, and thus is rejected under similar rationale)

Claim 18,
The acoustic device according to claim 14, wherein the gain determining task detects a voice section from the first audio signal and determines the gain of the second audio signal from the detected voice section. (Claim 18 contains subject matter similar to claim 8, and thus is rejected under similar rationale)

Claim 19,
The acoustic device according to claim 14, wherein the gain adjusting task outputs the adjusted second audio signal to a speaker. (Claim 19 contains subject matter similar to claim 9, and thus is rejected under similar rationale)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Keiichi et al. (JP 2007 060429 A) and further in view of Choi (KR 2010 047740 A).

Claim 12,
Keiichi teaches all the limitations in claim 1. The difference between the prior art and the claimed invention is that Keiichi does not explicitly teach receiving a volume adjustment from a user, wherein the storing stores the obtained noise level when the user performs the volume adjustment.
Choi teaches receiving a volume adjustment from a user, wherein the storing stores the obtained noise level when the user performs the volume adjustment ([0007] the adjustment fitting for corresponding noises according to the signal inputted from the noises detection sensor (9) is read out to memory (10) and the volume control is made; the set value which presently is set with the volume level controlling by user).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Keiichi with teachings of Choi by modifying the bidirectional amplification in a communication system as taught by Keiichi to include receiving a volume adjustment from a user, wherein the storing stores the obtained noise level when user performs the volume adjustment as taught by Choi for the benefit of controlling volume and suppressing noise (Choi [0007]).

Claim 16,
The acoustic device according to claim 15, wherein: the plurality of tasks include a volume adjustment receiving task that receives a volume adjustment from a user; and the storing task stores the noise level in the at least one memory when the user adjust the volume. (Claim 16 contains subject matter similar to claim 12, and thus is rejected under similar rationale)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al. (US 2020/0105287) teaches a deep neural network-based method and apparatus for combining noise and echo removal. The deep neural network-based method for combining noise and echo removal according to one embodiment of the present invention may comprise the steps of extracting a feature vector from an audio signal that includes noise and echo; and acquiring a final audio signal from which both noise and echo have been removed, by using a combined nose and echo removal gain estimated by means of the feature vector and deep neural network DNN.
Su et al. (US 2014/0064509) teaches a computer program product for adaptively enhancing an end-user's perceived quality, or quality of experience (QoE), of speech and other audio under ambient noise conditions. The computer program product comprises the steps of determining the ambient noise characteristics on a continuous basis to capture the time varying nature of ambient noises, and adaptively determining the most optimal signal shaping to be applied to the audio/speech signal to produce the most appropriate enhancement to compensate for the ambient noise impairment. The computer program product also comprises a signal shaping technique by using an infinite impulse response (IIR) filter that performs the signal modification with a low delay; a multi-level automatic gain control (AGC); and a controlled amplitude clipping module that assures samples are below a certain limit; and outputs the modified signal for playback through a loudspeaker or the like.
Bullough et al. US 9,380,150) teaches automatic volume control of an audio stream reproduced by a captioning communication service for use by a call assistant in generating a text transcription of a communication session between a hearing-impaired user and a far-end user. 
Wu (US 6,125,179) teaches An Acoustic Echo Control (AEC) device operates to reduce acoustic echo feedback in a speakerphone. An adaptive echo canceller responds to a far-end speech signal to generate an estimated echo which is subtracted from a near-end speech signal, to generate a compensated near-end speech signal. An Echo Return Loss (ERL) estimator provides an accurate but gradually adjusted estimate of the ERL of the echo canceller. A non-linear processor responds to the ERL estimation and provides additional attenuation to maintain the overall system ERL. The AEC device also incorporates dual talking mode detectors, one for the adaptive filter and one for the non-linear processor, to detect a plurality of talking modes, which are used to control the adaptation of the adaptive filter and the attenuation provided by the non-linear processor. A convergence indicator responds to the sudden echo path changes, and quickly corrects the ERL estimation; thereby adjusting the talking mode detector and the non-linear processor accordingly to maintain the overall system ERL and stability.
Ring (US 2015/0063599) teaches A headset includes a microphone for receiving a user's voice, a microphone for receiving ambient noise, a receiver for receiving a plurality of voice signals, a speaker for delivering sound to the user's ear and a processing device. The processing device is configured to identify a signal level of a first one of the plurality of voice signals and a second one of the plurality of voice signals, the signal level of the second voice signal being different than the signal level of the first voice signal. The processing device is also configured to measure the ambient noise level and adjust a gain applied to at least one of the first and second 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/               Examiner, Art Unit 2656